—In an action to recover a commission pursuant to a real estate brokerage agreement, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Clemente, J.), dated January 22, 2001, as granted that branch of the defendants’ motion which was for summary judgment dismissing the complaint and denied that branch of its motion which was for summary judgment on the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The brokerage agreement at issue provides, in pertinent part, that “[T]he * * * owner hereby agrees to pay you or the participating selling Realtor a commission of 7% of the sale price in the event that the property or any portion thereof is sold or exchanged by you, by me, or by any other person or broker during the term of this contract or to anyone with whom you or a participating Realtor have had negotiations during the term of this contract.” It is undisputed that the subject property was not sold or exchanged during the term of the contract, or sold or exchanged thereafter to anyone with whom the defendant owners or a participating realtor had negotia*384tions during the term of the contract. Therefore, no commission is due to the plaintiff broker under the agreement (see Graff v Billet, 101 AD2d 355, affd 64 NY2d 899; Casella v Moczulski, 280 AD2d 508; Cimarron Realty 100 v Horner, 114 AD2d 924). Ritter, J.P., Feuerstein, Luciano and Adams, JJ., concur.